Action of trespass to recover damages for an assault and battery tried at the January term, 1914, of the Supreme Judicial Court for the County of Somerset.
The jury returned a verdict for the plaintiff in the sum of $5 and the case is before the Law Court upon plaintiff’s motion to set aside the verdict and grant a new trial, because the damages assessed are inadequate.
A careful examination of the evidence satisfies us that the testimony justifies the finding of the jury. The question of liability and the amount, if liable, were for the jury, and finding nothing in the case to warrant setting aside the verdict for the cause assigned, the entry will be motion overruled.